Citation Nr: 0102027	
Decision Date: 01/25/01    Archive Date: 01/31/01	

DOCKET NO.  98-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran had honorable active duty from November 1966 to 
July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected post-traumatic stress 
disorder is manifested by irritability, depression, and 
complaints of nightmares, flashbacks, and social withdrawal, 
productive of no more than severe social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991) the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
post-traumatic stress disorder.  The Board has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover the Board is of the opinion that this 
case presents no evidentiary consideration that would warrant 
an exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

This appeal stems from a rating decision in February 1998 
which originally granted service connection, and a 50 percent 
rating, for post-traumatic stress disorder, effective from 
August 29, 1997.  Therefore, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as stage ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (2000).  

The veteran contends that all of his current problems are due 
to his service in Vietnam.  He asserts that he avoids people, 
he is depressed, and that he cannot sleep correctly all due 
to his post-traumatic stress disorder.  He further asserts 
that he meets the criteria for a rating higher than 50 
percent.

Vet center records dated from July 1997 through October 1997 
reveal complaints of anxiety, combat dreams, depression, and 
intrusive thoughts.  The assessment was rule out post-
traumatic stress disorder.  

A November 1997 VA psychological test report indicates that 
the veteran was early for his appointment.  He was pleasant 
and cooperative with the administration of the test.  However 
his responses to the Minnesota Multiphasic Personality 
Inventory-II Tests (MMPI-II) were highly exaggerated.  Thus, 
the results could not be considered valid.  Examination of 
the validity scale suggested that the veteran might have 
over-reported as a means of calling attention to his need for 
help.  The examiner concluded that results from the MMPI-II 
were invalid making assessment with that test quite minimal.  
Regardless, the clinical profile of the MMPI-II was 
suggestive of a high degree of psychological distress.  Based 
on the veteran's responses to the critical items, a clinical 
evaluation to rule out a depressive disorder with suicidal 
ideation and substance problems, in addition to the clinical 
evaluation for post-traumatic stress disorder, was 
recommended.  

The veteran was afforded a VA psychiatric examination in 
December 1997.  The examiner noted that the veteran had been 
diagnosed with a dysthymic disorder by a VA examiner in 
October 1994 with post-traumatic stress disorder by a VA 
examiner in December 1994.  The veteran's wife was at the 
examination.  She and the veteran had been married for 21 
years.  The couple seemed to get along.  The wife stated that 
she did not understand her husband because he held things 
within himself.  He did not like to talk about the Vietnam 
War.  He became moody at times.  He stayed alone most of the 
time.  He did not want to be bothered.  Otherwise, he would 
become upset and irritable.  The veteran told his wife that 
the Vietnam War was not her business.  She was afraid to 
question him more.  She said that her husband was very 
suspicious.  Whenever they went out to eat, the veteran 
always sat in a corner.  No one could sit behind him.  At 
night the veteran had had dreams.  The veteran's wife was 
afraid of his wild reactions during his nightmares.  

The veteran denied having a lot of flashbacks of the war, but 
he did have the images of killing three Vietnamese in his 
mind most of the time, and he still felt guilty.  The veteran 
stated that before 1994, the Vietnam War problem did not 
bother him a lot, because he was still a person who liked to 
work, and did not like to depend on others.  The veteran did 
not like to take medication.  He had the ability to control 
his behavior and his personal affairs.  After having back and 
stomach operations, his control power had been weakening.  
Any physical pain would set him off.  He could not tolerate 
the pain.  It made him have insomnia, no interest in doing 
things, and no future plans.  He felt his whole life had no 
value which caused him to have suicidal thoughts.  He denied 
suicidal ideas at the present time.  The veteran had had 
alcohol abuse problems, but denied use of any illegal 
substances.  His last drink of alcohol had been two months 
previously.  Objectively, the veteran's speech was clear and 
coherent.  He admitted to having nightmares and flashbacks of 
the Vietnam War.  He was depressed but denied suicidal or 
homicidal ideations at that time.  He had intrusive, 
distressing recollections of the war events which had gotten 
worse since he stopped working in 1991.  He also had had 
chronic pain syndrome, which prevented him from sleeping well 
at night.  He would become frustrated and irritated.  He had 
outbursts of anger, difficulty in concentration, avoided 
mentioning of the war events, isolating himself from others, 
marked diminished interest, no social life, and survival 
guilt.  He said he had no future plans.  The veteran denied 
hallucinations, but had suspicions which reached the point of 
paranoia.  The veteran was oriented to time, place, person, 
and situation.  He could perform serial 7's slowly.  He could 
remember 2 of 3 objects given to him after 10 minutes.  The 
veteran was capable of managing his personal affairs.  The 
diagnoses included mood disorders-depression due to chronic 
pain syndrome, and post-traumatic stress disorder, delayed 
onset.  The examiner noted that the veteran's chronic pain 
and his post-traumatic stress disorder prevented him from 
gainful employment.  Global Assessment of Functioning (GAF) 
in the last year had been 40, this year 30.

In November 1998, the veteran was examined by a licensed 
professional certified counselor.  The veteran complained of 
difficulty falling asleep, restlessness, nightmares, 
irritability, physical problems, and medical problems.  He 
reported vivid memories of unpleasant experiences, marital 
sexual problems, depression, trouble trusting others, and 
feeling emotionally numb.  The veteran stated that he had 
received VA treatment for about three years.  He was 
receiving medication for his physical condition and for 
depression.  The veteran reported that he had had suicidal 
thoughts frequently and reported that in the past he had sat 
with a gun in his hand.  The veteran stated that he had eight 
grandchildren that loved him, and he was not motivated to 
kill himself because of them and his wife.  Otherwise, 
because of the way he felt both mentally and physically, it 
would not bother him to end it.  The veteran had abused 
alcohol.  He still believed that it was the only thing that 
helped him sleep.  The veteran reported that he had not 
worked since September 1991.  His typical day consisted of 
watching TV or cutting grass with the riding mower.  He 
stated that he could not even pick up his youngest 
grandchild.  The veteran went to bed at 11 p.m. and slept 
until around 2 a.m. and was up for the rest of the day.  The 
veteran was taking a number of medications including Paxil, 
an antidepressant.  The veteran walked with the aid of a 
crutch-type cane and used a wheelchair.  His truck had been 
recently fitted for a wheelchair lift.  The veteran had back 
problems and constant chronic pain.  The veteran admitted to 
depression and suicidal thoughts.  The veteran was 
cooperative.  He was oriented to person, place, time, and 
situation.  There were no oddities of speech or thought 
content suggesting of psychotic process.  He appeared to 
believe that he would not improve significantly and he did 
not expect to live much longer.  The diagnoses included post-
traumatic stress disorder with depression and nicotine 
dependence.  The veteran's current GAF was 50 and his highest 
GAF in the past year was estimated to be 60.

The veteran appeared at a hearing before a hearing officer at 
the RO in November 1998.  The veteran testified that he 
avoided people.  He became shaky on the inside and perspired 
when he had to be around people.  The veteran stated that he 
had nightmares of Vietnam which woke him up all night long.  
The veteran testified that he had been close to suicide on 
occasion.  The veteran stated that he stayed home all the 
time and he did not go out for social events.  The veteran 
reported that jets flying over his house scared him to death.  
The veteran stated that he had gone to a VA mental hygiene 
clinic and to a Vet Center for treatment.  The veteran no 
longer went to either place.  The veteran's spouse testified 
that the veteran had poor concentration and poor memory.

The veteran underwent a VA psychiatric examination in January 
1999.  The veteran reported that he had emotional problems 
due to flashbacks, nightmares, anxiety attacks, and 
depressive symptomatology.  He was currently taking Paxil.  
The veteran had been diagnosed with post-traumatic stress 
disorder, with depression, in November 1998.  The veteran 
reported that he had recurrent distressing nightmares.  The 
nightmares and flashbacks had gotten more frequent in the 
past year since he had visited his psychologist and the 
process had refreshed his memories.  The veteran admitted to 
acting and feeling as if the traumatic events were 
reoccurring and he had had intense psychological distress and 
physiological reactivity upon exposure of cues that reminded 
him of his Vietnam experiences.  In particular loud sounds 
caused those reactions.  He admitted to persistent avoidance 
of stimuli associated with trauma and avoided talking and 
thinking about those things as much as possible.  He admitted 
to markedly diminished interest, and significant activities, 
and a feeling of detachment from others, a restricted range 
of affect, and a sense for a shortened future.  In fact the 
veteran fulfilled the criteria for major depression and 
chronic depression.  The veteran had had persistent symptoms 
of increased arousal including chronic insomnia, 
irritability, difficulty concentrating, hypervigilance, and 
an exaggerated startle response.  The duration of those 
symptoms had been for a number of years and disturbance had 
caused clinically significant distress and impairment in both 
social and occupational functioning.  The veteran described 
periods of time in which he had depressed mood, diminished 
interests, loss of appetite, insomnia, loss of energy, 
feelings of worthlessness, and diminished ability to think 
and concentrate.  In addition, he had had chronic suicidal 
ideation and said he thought about that almost daily, 
although he had made no plans to hurt himself that day.  The 
veteran also described discrete periods of intense discomfort 
in which he experienced palpitations, sweating, trembling, 
feelings of dizziness, fear of loss of control, or going 
crazy.  Those anxiety attacks could be triggered or 
exacerbated by being in places from which escape might be 
difficult, and he avoided those places.

On mental status examination the veteran was casually dressed 
displaying appropriate personal hygiene.  The veteran's wife 
accompanied the veteran during the interview.  The veteran 
was alert and oriented times three, appearing his stated age.  
He was somewhat guarded but he was cooperative enough and 
persistently looked down at the ground.  The veteran's motor 
movements were limited by being in a wheelchair.  His speech 
was logical and goal-directed.  His behavior during the 
interview was appropriate.  The veteran displayed no 
impulsive behavior.  The veteran's affect was full and his 
mood was dysphoric.  The veteran admitted to neuro-vegetative 
symptoms of depression including anhedonia, chronic insomnia, 
and decreased energy.  The veteran's concentration during the 
interview appeared to be intermittent and difficult to 
access.  He admitted to a history of chronic suicidal 
ideation but denied any intent to hurt himself or others that 
day.  The veteran denied any classic symptoms of mania.  He 
admitted to a history of anxiety attacks as previously 
described.  There were no signs or symptoms of a thought 
disorder.  The veteran denied any audio or visual 
hallucinations.  No delusions were noted.  The veteran denied 
any history of obsessions, compulsions, rituals, or any other 
classical symptoms of obsessive-compulsive disorder.  The 
veteran's immediate memory was 3 out of 3 objects at 1 minute 
and 2 out of 3 objects at 3 minutes.  He gave appropriate 
answers to questions testing his formal judgment.  The 
veteran's intelligence appeared to be within normal limits.  
His insight was full.  The veteran complained of chronic pain 
which was quite noticeable in his movements.  The assessment 
included chronic post-traumatic stress disorder, symptoms 
worse in the past year.  The assessment also included 
recurrent and chronic major depressive episodes, currently 
depressed.  Also noted were panic disorder with agoraphobia, 
alcohol dependence, and chronic pain syndrome.  The examiner 
noted that at the time of the interview the veteran had major 
impairment in social relations, judgment, thinking and mood.  
When the veteran's symptoms were less fulminant, the veteran 
seemed to be able to perform with a GAF of approximately 50.  
Consequently the veteran's GAF range appeared to be from 40 
to 50.  The veteran's post-traumatic stress disorder symptoms 
appeared to have gotten worse and his mood symptoms had also 
deteriorated in the past 12 months.  The examiner noted that 
chronic pain and discomfort played a significant role in the 
veteran's depressive symptomatology.  The examiner noted that 
the veteran's post-traumatic stress disorder symptoms could 
be attributed directly to his wartime experiences.  The 
veteran's panic disorder symptoms could be triggered by an 
increase in his post-traumatic stress disorder symptoms but 
could also act in and of themselves as a trigger for an 
increase in his post-traumatic stress disorder symptoms.  The 
veteran's recurrent and chronic depression was related 
mentally to his post-traumatic stress disorder symptoms and 
his panic symptoms, but also to his chronic pain.  The 
veteran did contend that his degree of social and 
professional impairment was due to a mental disorder.  
Factors that supported his contention were the above-
mentioned symptoms of post-traumatic stress disorder, 
recurrent and chronic depression, and panic disorder.  In 
attempting to separate the affects of the veteran's substance 
abuse from the affect of his other mental disorders on his 
present degree of impairment the examiner described a 
relationship of follows.  Taken at his word the veteran had 
not had a significant substance abuse problem for the past 10 
years and therefore his casual use of alcohol at that time 
did not play a significant role in his current level of 
disability.  At the time of the interview the examiner judged 
the veteran as capable of making his own financial decisions 
and managing his own veteran's benefits.

In April 1999 the veteran submitted a clinical assessment 
from a licensed professional certified counselor.  This 
assessment was dated August 1998 and was an exact copy of the  
November 1998 assessment submitted previously by the veteran.  
The veteran also submitted a March 1999 update from the same 
examiner.  In this update the examiner gave a summary of his 
counseling of the veteran.  He noted that the veteran 
continued to have health problems including back pain, 
diabetes, eye problems, and breathing difficulty.  He noted 
that the veteran believed that whiskey was the only thing 
that really helped him sleep and took away his pain.  The 
veteran's self care was rather poor and the veteran smoked 
five packs of cigarettes a day.  The veteran admitted doing 
better on taking medication and had shown some improvement in 
controlling his diabetes and eye condition.  At the veteran's 
last appointment he continued to be depressed.  The veteran's 
mother had not been doing well and the veteran was upset 
about that.  The veteran complained that he had not been 
sleeping well and that he had been under a lot of physical 
pain.

The veteran was afforded a VA fee-basis psychiatric 
examination in March 2000.  The veteran reported that his 
experiences in the service had a negative impact on his 
current marriage.  His nightmares and interrupted sleep were 
stressful for his wife, along with the fact that the veteran 
was socially isolated and did not like to leave the house.  
The veteran reported that he continued to drink half a gallon 
of bourbon over a week's time period.  The veteran stated 
that he used alcohol at night to help him go to sleep.  In 
the past he had experienced blackouts and withdrawal symptoms 
from alcohol abuse.  The veteran reported that he was not 
receiving any current psychiatric treatment.  The veteran 
complained of nightmares and flashbacks of war experiences 
which were occurring more frequently.  He reported that he 
had nightmares almost every night with accompanying anxiety, 
heart palpitations, and diaphoresis.  The veteran asserted 
that he was socially withdrawn, avoiding crowds because they 
caused him increased anxiety.  The veteran stated that he had 
slept with a gun under his pillow since coming home from 
Vietnam.  He reported that he was hyperalert and always 
worried something was going to happen.  He avoided 
conversation or media events related to the military, 
especially the Vietnam War.  He reported a strong sense of 
detachment from others and he thought that the war had 
changed him and he was no longer like other people.  The 
veteran reported that over the years he had developed a lack 
of motivation.  Sometimes he would stay in bed all day 
because of his reduction in energy.  The veteran also 
reported difficulty concentrating.

On mental status examination the veteran appeared older than 
his stated age of 50.  His appearance could be described as 
unkempt.  His attitude was cooperative and his eye contact 
was fair.  The veteran's speech was normal, sometimes slow 
and hesitant.  Thought processes were intact without any 
loosening of association or flight of ideas.  The veteran's 
affect was irritable and his mood was moderately depressed.  
There were no psychotic symptoms or symptoms congruent with 
mania, panic attacks, or obsessive-compulsive disorder.  The 
veteran denied current suicidal or homicidal ideation.  He 
was alert and fully oriented.  The veteran did have some 
trouble with concentration and maintaining a train of 
thought.  The veteran was able to perform basic calculations 
and adequately abstract proverbs.  Insight and judgment were 
intact and could be described as fair.  The impression was 
post-traumatic stress disorder, from moderate to severe.  The 
impression also included depressive disorder, not otherwise 
specified, and alcohol abuse.

In summary, the VA examiner noted that the veteran had 
encountered intense combat situations for which he received 
several medals.  The veteran witnessed death in many forms 
and continued to have those images haunting him throughout 
the day and night.  The veteran had been plagued by feelings 
of guilt and had difficulty accepting that he had killed 
other human beings.  The veteran reported that there had been 
an exacerbation of his post-traumatic stress disorder 
symptoms over the past several months.  The veteran had had 
only brief treatment through the VA and reported that 
psychotropic medications that he had tried caused 
oversedation and constipation.  The veteran was not receiving 
any medication for treatment of his mood.  The examiner noted 
that symptoms of depression appeared to have surfaced after 
the veteran's last enlistment period, some time after 1973.  
The depressive symptoms were closely tied to his chronic back 
and neck pain as a result of a motor vehicle accident in 
1971.  The veteran's level of physical functioning became 
increasingly limited and eventually caused the veteran to end 
his career as a truckdriver.  A major component of the 
veteran's self esteem and self-fulfillment was tied to his 
career.  The veteran became so depressed in 1993 that he 
threatened suicide and asked his wife to kill him.  It should 
be noted that the depressive episode occurred after he was 
considered disabled and unable to drive his truck.  The 
examiner further noted that the veteran had abused alcohol in 
the past and present to self-treat symptoms of post-traumatic 
stress disorder.  The alcohol reportedly helped the veteran 
fall asleep, but did not prevent him from awakening due to 
nightmares.  The alcohol was also contributing to his 
depressive symptoms.  The examiner indicated that the GAF 
score assignable to and stemming from post-traumatic stress 
disorder was 55.  In the past the veteran had been able to 
sustain employment as a truckdriver and to maintain a healthy 
second marriage.  The veteran stated that he was able to do 
this because he was using alcohol to cope.  The veteran 
reported a recent increase in symptoms of his post-traumatic 
stress disorder but he was not in active treatment.  The 
examiner was of the opinion that the GAF score assignable and 
stemming from his depressive disorder was 50.  The depressive 
symptoms were associated with the veteran's chronic neck and 
back pain.  Thus his depression was more closely tied to his 
general medical condition resulting from the motor vehicle 
accident in 1971.  The chronic back and neck problems 
resulted in the veteran's inability to work, and indirectly 
negatively impacting the veteran's marriage.  The examiner 
noted that it was not possible to estimate a response to 
treatment for the veteran because his psychiatric treatment 
had been very limited.  He noted that it would be helpful for 
the veteran to engage in a more active psychiatric treatment 
plan in order to provide ongoing assessment and proper 
psychotropic medication management.  The VA examiner found 
the veteran to be capable of making his own financial 
decisions and managing his own benefits.

A 50 percent evaluation for post-traumatic stress disorder 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

The January 1999 VA examiner noted that the veteran had 
depression and irritability.  He also noted the veteran's 
concentration during the interview appeared to be 
intermittent and difficult to assess.  The VA examiner 
indicated that the veteran's GAF score was from 40 to 50 
indicating major impairment in social relations, judgment, 
thinking, and mood.  This examiner further noted that the 
veteran's post-traumatic stress disorder symptoms appeared to 
have deteriorated in the past previous 12 months.  The March 
2000 VA examiner indicated that some of the veteran's 
depressive symptoms were due to the veteran's chronic neck 
and back pain.  This VA examiner thought that the GAF score 
assignable to the veteran for post-traumatic stress disorder 
was 55.  While the March 2000 VA examiner found that the 
veteran's depressive disorder due to pain was of greater 
disability than the veteran's psychiatric symptoms stemming 
from post-traumatic stress disorder, this VA examiner still 
stated that the veteran's symptoms of post-traumatic stress 
disorder were from moderate to severe in nature.  Accordingly 
the Board finds that the veteran's symptoms of post-traumatic 
stress disorder are severe in nature, which results in the 
veteran meeting the criteria for a 70 percent evaluation.  

The Board notes that the veteran has not been shown to be 
psychotic or delusional.  The veteran has been fully oriented 
and has had coherent speech.  The veteran has not been shown 
to have persistent delusions, hallucinations, grossly 
inappropriate behavior or any other deficiencies of thinking, 
memory, mood, judgment or other symptomatology of such 
severity as to result in total occupational and social 
impairment.  In the Board's opinion therefore, the veteran 
does not meet the criteria for 100 percent rating for post-
traumatic stress disorder.  While on examination in 1997 the 
veteran was noted to have a GAF of 30 and was found to be 
incapable of gainful employment, these were attributed to his 
chronic pain as well as his post-traumatic stress disorder.  
On recent VA examination, it was noted that his thought 
processes were intact and his speech was normal.  There was 
no finding of hallucinations or persistent delusions.  He 
denied suicidal and homicidal ideation.  He was alert and 
oriented.  Since the record does not reveal that the veteran 
has met the criteria for a rating in excess of 70 percent for 
post-traumatic stress disorder at any time since the award of 
service connection, stage ratings are not warranted, and a 
rating beyond 70 percent is not shown.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

Entitlement to a 70 percent rating for post-traumatic stress 
disorder is granted, subject to the law and regulations 
governing the award of monetary benefits.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals





